                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

    LONNIE BILLARD,

            Plaintiff,

            v.                                          Civil Action No. 3:17-cv-0011

    CHARLOTTE CATHOLIC HIGH SCHOOL,
    et al.,
            Defendants.



                 PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Pursuant to Local Rule 7.1(j), Plaintiff Lonnie Billard respectfully submits the recent

decision Starkey v. Roman Catholic Archdiocese of Indianapolis, Inc., No. 1:19-cv-03153-RLY-

TAB (S.D. Ind. Oct. 21, 2020) (attached as Ex. A), as supplemental authority in support of

Plaintiff’s Motion for Partial Summary Judgement (ECF No. 26) and in opposition to

Defendants’ Motion for Summary Judgment (ECF No. 29).

       The facts in Starkey are similar to this case: Ms. Starkey—a guidance counselor and

long-time employee at a Catholic school—was fired because she married a same-sex partner in

violation of the Church’s teachings about marriage. Ms. Starkey sued under Title VII, and the

school filed a motion to dismiss making virtually the same arguments that Defendants make

here. 1 The district court rejected those arguments, holding that:

       1.        Section 702 of Title VII does not provide a defense to discrimination based on

sexual orientation, even when that discrimination is religiously motivated. Slip op. at 6-15. “The



1
 The defendants in Starkey did not assert a defense under the Religious Freedom Restoration
Act. Seventh Circuit precedent holds that RFRA does not apply to suits between private parties.
See Listecki v. Official Comm. of Unsecured Creditors, 780 F.3d 731, 736 (7th Cir. 2015).

                                    1
      Case 3:17-cv-00011-MOC-DCK Document 68 Filed 10/23/20 Page 1 of 4
exemption under Section 702 should not be read to swallow Title VII's rules.” Id., at 11. “Section

702 allows religious employers to favor coreligionists in employment decisions. It does not allow

religious employers to do so in a way that also discriminates against another protected class.” Id.

at 15. See Pl.’s Supp. Br. (ECF 62) at 3-7; Pl.’s Supp. Reply (ECF 65) at 2; Defs.’ Supp. Br.

(ECF 63) at 7-9; Defs.’ Supp. Reply (ECF 64) at 2-4.

       2.      The “church autonomy” doctrine does not provide a constitutional right to

discriminate against non-ministerial employees. Slip op. at 17-19. “If Defendants could claim

that religious autonomy protects employment decisions regardless of whether the position was

religious or secular, it is not clear why the Supreme Court reaffirmed the ministerial exception’s

narrow application to only those employees who have responsibilities ‘that lie at the very core of

the mission of a private religious school.’” Id. at 19. See Pl.’s Supp. Br. at 8; Pl.’s Supp. Reply

at 3; Defs.’ Supp. Br. at 16-18; Defs.’ Supp. Reply at 5.

       3.      The right to expressive association recognized in Boy Scouts of America v. Dale,

530 U.S. 640 (2000), does not provide a defense to Title VII claims for employment

discrimination. Slip op. at 21-23. “The freedom of association cases relied upon in Dale reveal

the doctrine’s applicability to parade groups, political parties, and other nonemployment

contexts.” Id. at 22-23. See Pl.’s Supp. Reply at 4-5; Defs.’ Supp. Br at 18-19.


       Dated: October 23, 2020                Respectfully submitted,

                                                /s/   Joshua A. Block

                                              Joshua A. Block (pro hac vice)
                                              Brian Hauss (pro hac vice)
                                              American Civil Liberties Union
                                              Foundation
                                              125 Broad Street, 18th Floor
                                              New York, NY 10004
                                              Telephone: (212) 549-2604
                                              Facsimile: (212) 549-2652


                                    2
      Case 3:17-cv-00011-MOC-DCK Document 68 Filed 10/23/20 Page 2 of 4
                             Elizabeth O. Gill (pro hac vice)
                             American Civil Liberties Union
                             Foundation
                             39 Drumm Street
                             San Francisco, CA 94111
                             Telephone: (415) 621-2493
                             Facsimile: (415) 255-8437

                             Irena Como (NC Bar #51812)
                             American Civil Liberties Union
                             of North Carolina Legal Foundation
                             PO Box 28004
                             Raleigh, NC 27611
                             Telephone: (919) 834-3466
                             Facsimile: (866) 511-1344

                             S. Luke Largess (NC Bar # 17486)
                             Tin Fulton Walker & Owen PLLC
                             301 East Park Avenue
                             Charlotte, NC 28202
                             Telephone: (704) 338-1220
                             Facsimile: (704) 338-1312

                             Counsel for Plaintiff




                              3
Case 3:17-cv-00011-MOC-DCK Document 68 Filed 10/23/20 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically filed a copy of forgoing document with

the Clerk of Court using the CM/ECF system. All participants in the case are registered CM/ECF

users and are hereby served through the CM/ECF system.

Dated: October 23, 2020
                                             /s/Joshua A. Block
                                             Joshua A. Block




                                    4
      Case 3:17-cv-00011-MOC-DCK Document 68 Filed 10/23/20 Page 4 of 4
